Citation Nr: 1041332	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-24 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for anemia with myelodysplasia, 
claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy for periods 
totaling approximately 20 years from March 1943 to July 1963.  

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The case is currently under the jurisdiction of the 
Philadelphia, Pennsylvania, RO.  In April 2010, the Veteran 
testified before the undersigned at a Travel Board hearing in 
Philadelphia, Pennsylvania; a transcript of that hearing is of 
record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to radiation between 1946 and 1963 
while serving with the U.S. Navy.

2.  The Veteran's anemia with myelodysplasia is not related to 
service on a direct or presumptive basis.


CONCLUSION OF LAW

Service connection for anemia with myelodysplasia is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in November 2003, November 2004, and 
March 2006 letters and the claim was readjudicated in a March 
2010 supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, obtained radiation dose estimates, 
obtained a medical opinion from a VHA physician, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Anemia with Myelodysplasia

The Veteran contends that he has anemia with myelodysplasia that 
is attributable to exposure to ionizing radiation during his 
periods of active duty.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed veteran. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A 
"radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation- risk activity" includes 
the onsite participation in a test involving the atmospheric 
detonation of a nuclear device, occupation of Hiroshima or 
Nagasaki during World War II, or presence at certain specified 
sites. 38 C.F.R. § 3.309(d)(3).  In applying this statutory 
presumption, there is no requirement for documenting the level of 
radiation exposure.

Second, other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or more 
after service in an ionizing radiation-exposed veteran may also 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation exposure 
while in service, or if they are otherwise linked medically to 
ionizing radiation exposure while in service.  Other claimed 
diseases may be considered radiogenic if the claimant has cited 
or submitted competent scientific or medical evidence that 
supports that finding. 38 C.F.R. § 3.311(b)(4). When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric testing 
of nuclear weapons; (2) the veteran subsequently develops a 
specified radiogenic disease; and (3) the disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When such 
a claim is forwarded for review, the Under Secretary for Benefits 
shall consider the claim with reference to 38 C.F.R. § 3.311(e) 
and may request an advisory medical opinion from the Under 
Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical 
adviser must determine whether sound scientific and medical 
evidence supports a conclusion that it is "at least as likely as 
not" that the disease resulted from in- service radiation 
exposure or whether there is "no reasonable possibility" that the 
disease resulted from in- service radiation exposure.  38 C.F.R. 
§ 3.311(c)(1).

Third, direct service connection can be established by showing 
that the disease or malady was incurred during or aggravated by 
service, a task which includes the burden of tracing causation to 
a condition or event during service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Fourth, certain disorders such as anemia would be presumed 
incurred in service if manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

The Veteran's service included participation in the occupation of 
Japan and in Operation Crossroads in 1946.  VA obtained a 
Radiation Dose Assessment for the Veteran based on his inservice 
exposure in 1945 and 1946.  Subsequently, a July 2007 opinion 
from the VA's Chief Public Health and Environmental Hazards 
Officer concluded that it was unlikely that the Veteran's anemia 
with myelodysplasia could be attributed to exposure to ionizing 
radiation in service.  

The Veteran's anemia with myelodysplasia was diagnosed in 2000.  
In a May 2001 statement, his treating hematologist, S.S.B., M.D., 
noted that "though myelodysplasia can arise secondary to 
exposure to radiation it is very difficult to differentiate 
between myelodysplasia secondary to radiation exposure received 
several years versus myelodysplasia arising de novo secondary to 
somatic mutations accumulated during one's lifetime."

At his hearing before the undersigned in April 2010, the Veteran 
indicated that he had further exposure to radiation in service as 
a result of his duties as an X-ray technician and lab technician 
during his 20 year naval career.  While an updated radiation 
dosage assessment based on such additional claimed exposure is 
not feasible, the Board sought a medical nexus opinion with 
consideration of the Veteran's inservice duties possibly 
involving exposure to radiation subsequent to the 1945-46 period.

In July 2010, the Board obtained a Veterans Health Administration 
(VHA) opinion from the Chief of the Hematology/Oncology Section 
of the Hunter Holmes McGuire VAMC.  This physician reviewed the 
record and stated that:

Myelodysplastic syndrome is a disease in which 
hematopoietic stem cells cannot effectively differentiate 
into normal red blood cells, white blood (myeloid) cells 
and platelets, giving rise to deficiencies in one or all of 
these blood cell lineages.  It is thought to occur as a 
result of an accumulation of mutations in hematopoietic 
stem cells, which may or may not be evident on bone marrow 
cytogenetic analysis.  Ionizing radiation can cause 
mutations and it has been clearly documented that such 
radiation is associated with the development of 
myelodysplastic syndrome.  However, myelodysplastic 
syndrome associated with significant radiation exposure 
usually manifests itself within 10 years (plus or minus 5 
years) of radiation exposure.  By far the most common cause 
of myelodysplastic syndrome is the accumulation of genetic 
damage in hematopoietic stem cells with aging, with a 
precipitous increase in the incidence of the disease during 
the 7th-8th decades of life.  Since this patient developed 
possible myelodysplastic syndrome nearly 40 years after his 
last known potential radiation exposure it is far more 
likely than not that his disease is unrelated to his prior 
exposure to ionizing radiation but instead represents the 
common form of myelodysplastic syndrome associated with 
aging.

The Veteran's participation in a radiation-risk activity has been 
confirmed by letters of record from the Department of the Navy 
and Defense Threat Reduction Agency.  His diagnosed anemia with 
myelodysplasia, however, is not included in the listed 
presumptive disabilities under 38 C.F.R. § 3.309(d).  As such, 
the presumption under 38 C.F.R. § 3.309(d) is not applicable 
here.

A service connection finding under the second method of recovery 
would be unwarranted here as well.  The disorder at issue - 
anemia - is not listed as a radiogenic disorder under 38 C.F.R. § 
3.311(b)(2).  Moreover, no competent medical or scientific 
evidence of record establishes anemia as a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  As such, service connection under 38 
C.F.R. § 3.311 is not warranted.

The Board will now assess the Veteran's claim under the third and 
fourth avenues of recovery.  As noted, service connection for 
anemia will be presumed if it manifested within the first year of 
discharge from service in 1963.  38 C.F.R. § 3.307, 3.309.  
Moreover, the Veteran can prove direct service connection by 
establishing direct actual causation under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303.  See Combee, supra.  Under Combee, VA must not 
only determine whether a Veteran had a disability recognized by 
VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the fact 
that the requirements of a presumptive regulation are not met 
does not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct causation.

The Veteran's service treatment records do not refer to any 
complaint, finding, or treatment of anemia.  And there is no 
evidence that the Veteran developed anemia within the first 
several years after service separation.  Indeed, the medical 
records indicate that the earliest anemia diagnosis is found in 
2000, over 30 years following separation from service.  The long 
time lapse between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in service 
which resulted in any chronic or persistent disability.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

None of the medical evidence of record contains an assertion by a 
medical professional that the Veteran's service relates to his 
anemia.  See Hickson, supra.  His treating hematologist was 
unable to relate his anemia to radiation exposure rather than 
aging, and the VHA specialist found it "far more likely than not 
that his disease is unrelated to his prior exposure to ionizing 
radiation but instead represents the common form of 
myelodysplastic syndrome associated with aging."  There are no 
other competent medical opinions of record to contradict this 
evidence.  As such, a service connection finding under the third 
or fourth avenue of recovery would not be warranted here.

The Board notes the Veteran's many statements of record 
indicating his belief that his anemia relates to his radiation 
exposure in service.  The Board notes that lay testimony is 
competent to establish the presence of observable symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology).  The issue in this matter is wholly 
medical in nature, and not one capable of lay observation.  The 
Board must rely on medical evidence, not the Veteran's 
assertions, on the issue of whether a blood disorder developed 
over 30 years after service is due to radiation exposure.   
Again, on this issue, no medical evidence supports the Veteran's 
claim.

Based upon the foregoing, service connection for anemia with 
myelodysplasia would not be warranted on either a direct or a 
presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.


ORDER

Service connection for anemia with myelodysplasia, claimed as a 
result of exposure to ionizing radiation, is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


